 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    MICHAEL FROST,                                      No. 2:18-cv-3002 TLN CKD P
11                        Plaintiff,
12            v.                                          ORDER
13    J. WATSON, et al.,
14                        Defendants.
15

16           Plaintiff has requested the appointment of counsel. The United States Supreme Court has

17   ruled that district courts lack authority to require counsel to represent indigent prisoners in § 1983

18   cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). In certain exceptional

19   circumstances, the district court may request the voluntary assistance of counsel pursuant to 28

20   U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v.

21   Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

22           “When determining whether ‘exceptional circumstances’ exist, a court must consider ‘the

23   likelihood of success on the merits as well as the ability of the [plaintiff] to articulate his claims

24   pro se in light of the complexity of the legal issues involved.’” Palmer v. Valdez, 560 F.3d 965,

25   970 (9th Cir. 2009) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). The burden

26   of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances common to

27   most prisoners, such as lack of legal education and limited law library access, do not establish

28   exceptional circumstances that would warrant a request for voluntary assistance of counsel.
                                                         1
 1             Plaintiff requests counsel on the grounds that he suffers from various mental health

 2   conditions that limit his awareness. (ECF No. 23.) The request will be denied because the mere

 3   claim that plaintiff suffers from these conditions is not enough to establish exceptional

 4   circumstances warranting appointment of counsel. If plaintiff chooses to file another motion for

 5   appointment of counsel, he should specify how his conditions prevent him from proceeding

 6   without assistance and provide medical documentation supporting his claimed impairments.

 7             Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the appointment of

 8   counsel (ECF No. 23) is denied.

 9   Dated: August 28, 2019
                                                        _____________________________________
10
                                                        CAROLYN K. DELANEY
11                                                      UNITED STATES MAGISTRATE JUDGE

12
     13:fros3002.31
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
